Citation Nr: 1103750	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO. 07-27 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to July 1975.

The Veteran's claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the benefit sought on appeal. 


FINDING OF FACT

The Veteran has PTSD that is related to his tour of duty in 
Vietnam during the Vietnam Era, as a light weapons infantryman.


CONCLUSION OF LAW

Posttraumatic stress disorder was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of the April 2006 letter from the RO to the Veteran.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied and will proceed to the 
merits of the Veteran's appeal.

The Veteran contends that he has PTSD as the result of events 
from service.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 1131. Service 
connection may also be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

The establishment of service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A "clear" diagnosis of PTSD is no longer required.  Rather, a 
diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for 
Veterans Claims (Court) has taken judicial notice of the mental 
health profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke . . 
. in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997). 

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1). See also 38 U.S.C.A. § 1154(b).  The ordinary 
meaning of the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a Veteran have 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  The 
issue of whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 
12-99 (October 18, 1999). 

Generally, if there is no combat experience, or if there is a 
determination that the Veteran engaged in combat, but the claimed 
stressor is not related to such combat, there must be independent 
evidence to corroborate the Veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 288-89 (1994).  However, a recent change to the 
regulations has created an exception to this.

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for posttraumatic stress disorder by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule adds the following exception to the general 
requirements for stressor verification set forth in 38 U.S.C.A. 
§ 3.304: 

(f)(3) If a stressor claimed by a Veteran is related 
to the Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a Veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010, but which have not been decided by the 
Board as of July 13, 2010.  As such, they are applicable to this 
case.

Here, the Veteran has been diagnosed with PTSD.  His diagnosis is 
shown throughout his outpatient treatment records.  The December 
2002 intake interview notes from Vet Center are of record and 
show that based upon a history including suicidal and homicidal 
ideation, depression, combat trauma with avoidance, anger, 
difficulty sleeping, poor concentration, withdrawal from people, 
nightmares, and guilt, the examiner diagnosed PTSD.  The Board 
notes that these notes were generated through treatment more than 
two years prior to the Veteran's claim for service connection 
benefits.  There is no reason to question the credibility of the 
Veteran's statements, as this treatment was not for a self-
serving purpose of receiving compensation.  From this point 
forward, the record shows that the Veteran has been in treatment 
periodically for PTSD, including counseling and medication.  See 
Vet Center records and treatment records from the VA outpatient 
clinics.  A more recent treatment note clearly shows the 
diagnosis of "PTSD secondary to Vietnam combat stressors."  See 
February 2010 VA Mental Health Physician Note.

The Board finds that the Veteran's stressors are combat-related.  
He reports landing at Cam Ramh Bay Replacement Center in August 
1971, and then he was moved to Quang Tri Provence, and then on to 
Phu-Ba with the 101st Airborne Division, where he reports serving 
in the jungle near enemy forces, with night guard duty and 
constant movement due to radar picking up of enemy soldiers 
nearby.  He reports that he then moved to Bien Hoa in 
approximately February 1972, where he reports much firefighting.  
He also reported constantly hearing artillery fire, day and 
night.  See July 2006 handwritten statement.  In his July 2007 
Substantive Appeal, the Veteran reported being "in more than two 
firefights."  And, at his July 2010 BVA hearing, the Veteran 
reported receiving sniper fire in his area.  See hearing 
transcript at page 10.

The Board finds the Veteran's contentions about these stressors 
credible because they have been consistent throughout the record.  
Further, his service records offer some corroboration of these 
stressors.  The Veteran served in Vietnam from August 21, 1971, 
to April 21, 1972.  His DD Form 214 shows that his Military 
Occupational Specialty (MOS) involved light weapons infantry.  An 
August 2008 DD Form 215 (Correction to DD Form 214) shows that 
the Veteran received a Vietnam Service Medal with Three Bronze 
Stars, a Good Conduct Medal, a Republic of Vietnam Gallantry 
Cross with Palm Unit Citation Badge, Sharpshooter Qualification 
Badge with Rifle Bar, and Marksman Qualification Badge with 
Machine Gun Bar.

Moreover, the Board finds the Veteran's stressors corroborated by 
application of 38 C.F.R. § 3.304(f)(3).  Here, the Veteran's 
stressors are related to his fear of "hostile military 
activity" as defined above.  The Veteran experienced the actual 
threat of injury during firefights, and due to incoming sniper 
fire.  The stressors he reported were consistently described and 
are consistent with the tour of duty that he experienced as an 
infantryman in Vietnam in 1971 and 1972.  And, again, the 
Veteran's treating physician at both the VA outpatient clinic, 
mental health clinic, and the Vet Center, consistently opine that 
the Veteran has PTSD due to Vietnam related stressors.  A review 
of the claims file reveals no nexus evidence to the contrary of 
these opinions.  In fact, the record is devoid of any suggestion 
that the Veteran's contentions are inaccurate or otherwise 
without foundation.

Given this evidence, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
This, combined with the positive nexus evidence of record and the 
lack of any negative nexus evidence, warrants an allowance of 
service connection for the claim. 


ORDER

Service connection for posttraumatic stress disorder is granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


